                      1     ALEJANDRO P. GUTIERREZ, Bar No. 107688
                            BRETT B. MCMURDO, Bar No. 293050
                      2     HATHAWAY, PERRETT, WEBSTER, POWERS,
                            CHRISMAN & GUTIERREZ
                      3     5450 Telegraph Road, Suite 200
                            Ventura, CA 93006-3577
                      4     Telephone: 805.644.7111
                            Fax No.     805.644.8269
                      5
                            Attorneys for Plaintiff
                      6     VERNON LOWDON

                      7     BARBARA A. BLACKBURN, Bar No. 253731
                            BRITNEY N. TORRES, Bar No. 287019
                      8     LITTLER MENDELSON, P.C.
                            500 Capitol Mall
                      9     Suite 2000
                            Sacramento, CA 95814
                   10       Telephone: 916.830.7200
                            Fax No.:      916.561.0828
                   11       bblackburn@littler.com
                            btorres@littler.com
                   12
                            Attorneys for Defendant
                   13       CARBOLINE COMPANY

                   14
                                                               UNITED STATES DISTRICT COURT
                   15
                                                               EASTERN DISTRICT OF CALIFORNIA
                   16
                            VERNON LOWDON, an individual,                   Case No. 2:18-CV-02865-JAM-EFB
                   17
                                                  Plaintiff,
                   18
                                     v.                                     JOINT STIPULATION AND ORDER
                   19                                                       STRIKING EXTRANEOUS DAMAGE
                            CARBOLINE COMPANY, a Delaware                   REQUESTS FROM PLAINTIFF'S FIRST
                   20       corporation; and DOES 1 through 10,             AMENDED COMPLAINT
                            inclusive,
                   21
                                                  Defendants.
                   22

                   23

                   24

                   25

                   26

                   27

                   28
                           FIRMWIDE:160363981.1 056205.1225                                 Case No. 2:18-CV-02865-JAM-EFB
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
    Sacramento, CA 95814      JOINT STIPULATION AND [PROPOSED] ORDER STRIKING EXTRANEOUS DAMAGE REQUESTS FROM
        916.830.7200
                                                      PLAINTIFF'S FIRST AMENDED COMPLAINT
                      1                                                    STIPULATION

                      2                       Plaintiff       VERNON    LOWDON         (“Plaintiff”)   and   Defendant   CARBOLINE

                      3     COMPANY (“Defendant”), by and through their respective counsel of record, HEREBY

                      4     STIPULATE AS FOLLOWS:

                      5                       WHEREAS Plaintiff initiated this lawsuit by filing a Complaint in Placer County

                      6     Superior Court on September 6, 2018 against Defendant;

                      7                       WHEREAS Defendant filed a notice of removal and removed this action to the

                      8     United States District Court for the Eastern District of California on October 26, 2018;

                      9                       WHEREAS Plaintiff filed a First Amended Complaint pursuant to the parties’

                   10       stipulation, dismissing individual defendants and eliminating three causes of action, on November 8,

                   11       2018;

                   12                         WHEREAS Plaintiff inadvertently included categories of damages in the prayer for

                   13       relief in his First Amended Complaint that are not recoverable on the causes of action contained in

                   14       the First Amended Complaint; and

                   15                         WHEREAS Plaintiff has agreed to strike the following from the prayer for relief in

                   16       his First Amended Complaint:

                   17                                 FAC, 11:22-23: “7. For any other special damages, including but not limited

                   18                                  to, lost future earnings, benefits and other prospective damages in an amount

                   19                                  according to proof at the time of trial;”

                   20                                 FAC, 11:25-26: “9.      For punitive and exemplary damages in an amount

                   21                                  according to proof at the time of trial;”

                   22                         IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:

                   23                1.       That the following is stricken from the prayer for relief in Plaintiff’s First Amended

                   24                         Complaint:

                   25                                 FAC, 11:22-23: “7. For any other special damages, including but not limited

                   26                                  to, lost future earnings, benefits and other prospective damages in an amount

                   27                                  according to proof at the time of trial;”

                   28
LITTLER MENDELSON, P.C.
                           FIRMWIDE:160363981.1 056205.1225                       2.                    Case No. 2:18-CV-02865-JAM-EFB
       500 Capitol Mall
         Suite 2000
    Sacramento, CA 95814      JOINT STIPULATION AND [PROPOSED] ORDER STRIKING EXTRANEOUS DAMAGE REQUESTS FROM
        916.830.7200
                                                      PLAINTIFF'S FIRST AMENDED COMPLAINT
                      1                               FAC, 11:25-26: “9.      For punitive and exemplary damages in an amount

                      2                                according to proof at the time of trial;”

                      3              2.       If the Court issues an order pursuant to this stipulation on or before November 30,

                      4                       2018, Defendant shall respond to the First Amended Complaint by December 7,

                      5                       2018; and

                      6              3.       If this stipulation is not ordered by the Court by November 30, 2018, Defendant shall

                      7                       have seven days from the entry of the order on this stipulation to file a responsive

                      8                       pleading.

                      9

                   10       Dated:          November 15, 2018
                   11
                                                                             /s/ Alejandro P. Gutierrez (as authorized on 11.15.18)
                   12                                                        ALEJANDRO P. GUTIERREZ
                                                                             BRETT B. MCMURDO, Bar No. 293050
                   13                                                        HATHAWAY, PERRETT, WEBSTER, POWERS,
                                                                             CHRISMAN & GUTIERREZ
                   14                                                        Attorneys for Plaintiff
                                                                             VERNON LOWDON
                   15
                            Dated:          November 15, 2018
                   16

                   17                                                        /s/ Britney N. Torres
                                                                             BARBARA A. BLACKBURN
                   18                                                        BRITNEY N. TORRES
                                                                             LITTLER MENDELSON, P.C.
                   19                                                        Attorneys for Defendant
                                                                             CARBOLINE COMPANY
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
                           FIRMWIDE:160363981.1 056205.1225                       3.                 Case No. 2:18-CV-02865-JAM-EFB
       500 Capitol Mall
         Suite 2000
    Sacramento, CA 95814      JOINT STIPULATION AND [PROPOSED] ORDER STRIKING EXTRANEOUS DAMAGE REQUESTS FROM
        916.830.7200
                                                      PLAINTIFF'S FIRST AMENDED COMPLAINT
                      1                                                        ORDER

                      2                       The COURT, having considered the above stipulation, HEREBY ORDERS that:

                      3              1.       The following is stricken from the prayer for relief in Plaintiff’s First Amended

                      4                       Complaint:

                      5                               FAC, 11:22-23: “7. For any other special damages, including but not limited

                      6                                to, lost future earnings, benefits and other prospective damages in an amount

                      7                                according to proof at the time of trial;”

                      8                               FAC, 11:25-26: “9.      For punitive and exemplary damages in an amount

                      9                                according to proof at the time of trial;”

                   10                2.       If this order is issued by the Court on or before November 30, 2018, Defendant shall

                   11                         respond to the First Amended Complaint by December 7, 2018; and

                   12                3.       If this order is not issued by the Court by November 30, 2018, Defendant shall have

                   13                         seven days from the entry of this order to respond to the First Amended Complaint.

                   14

                   15                         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                   16

                   17        DATE: 11/15/18                           /S/ JOHN A. MENDEZ____________________
                                                                      HON. JOHN A. MENDEZ
                   18                                                 UNITED STATES DISTRICT COURT JUDGE
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
                           FIRMWIDE:160363981.1 056205.1225                       4.                Case No. 2:18-CV-02865-JAM-EFB
       500 Capitol Mall
         Suite 2000
    Sacramento, CA 95814      JOINT STIPULATION AND [PROPOSED] ORDER STRIKING EXTRANEOUS DAMAGE REQUESTS FROM
        916.830.7200
                                                      PLAINTIFF'S FIRST AMENDED COMPLAINT
